O’Brien, J. :
In determining the first ground of demurrer, as to whether, two separate causes of. action have. been improperly united, we must accept either the view taken by the appellant, that the complaint; includes a cause of action upon a contract for the balance of the principal due upon a subscription to shares of stock, and a cause of action to recover a penalty of ten per'cent interest., or the position contended for by the respondent, that the liability ■ to pay the ten per cent interest is part and parcel of the contract to- pay the unpaid principal, and that, therefore, but- one cause of action is alleged. .
The appellant argues that the. plaintiff bases its right to recover on a double foundation; on the express contract between the vendor, the defendant and the plaintiff, and on the implied liability resulting by statute from the mere fact of the defendant’s owning stock *145in the company. In this we think there is some confusion as to what the complaint alleges. It does not seek to recover the interest upon the theory of any implied statutory obligation, but asserts that the contract made by the defendant for the purchase of the stock included, in addition to the payment of the principal, payment of interest at the rate prescribed by statute of the State of West Virginia. ' The purpose of alleging the statute is to fix'the rate. So the question is really narrowed down to a consideration as to whether the defendant’s liability to pay interest at the rate of ten per cent is part of the contractual obligation he assumed upon subscribing for the stock or whether it is one sought to be added to the original contract by force of the statute and outside and independent of the contract of purchase itself. Upon this we have the allegations of the complaint stating that at the time of entering into this contract both the plaintiff and the defendant were subject to the provisions of the statute providing for the payment of ten per cent interest; and, as the contract must be presumed to have been made in West Virginia, which was the domicile of the plaintiff, and by virtue of whose laws it exists, and as it is to be fairly inferred from the complaint as it stands that the contract was made and was to be performed in the State of West Virginia, all parties are presumed to have known the law of that State and to have contracted with reference to it. As said in Small v. Herkimer Mfg. Co. (2 N. Y. 335): “ The act incorporating the plaintiffs * * * directs a subscription and prescribes the duties of the directors in making calls ■ and the right to forfeit the shares of subscribers for non-payment of the purchase money. * * * The subscription must be construed, therefore, as if all the provisions of the statute affecting the liability of the subscriber or. his title to the stock purchased by him were incorporated in his agreement.” And, in Passinger v. Thoburn (34 N. Y. 641), it is said : “The law assumes that both parties entered into the contract with full knowledge of the legal rights and duties resulting therefrom,' and whether either of them intended to be thus bound cannot be a subject of proper inquiry.”
Giving to the complaint, as we are bound to do, such a construction, and adopting such inferences as will support rather than defeat the pleading, we think .it alleges but a single contract obligation to *146pay installments as called for, together with ten per. cent interest in the event of failure so to do^ under the statute which is pleaded. If it were shown upon the trial that the usual rate of interest prevailing in West Virginia was only six per cent, and that the provisions of the statute relied upon to obtain a larger rate of interest were in the nature of a penalty, it might be that the court would refuse to permit the recovery to the full of the ten per cent asked. But this would be very different from holding that the fixing of the rate of interest above the usual rate creates a separate cause of action. And yet it-is the latter proposition that'the defendant must ■ sustain to avail him upon this demurrer. '
Without, however, discussing the question further in this direction, our conclusion is that there is but a single cause of - action alleged upon a contract, by the terms of which the defendant was obligated to pay the unpaid principal and interest at the rate of ten per cent; and that the complaint is not susceptible of the view that in addition to the enforcement of the contract obligation it is sought to recover a penalty imposed by a statute. As there are not, therefore, two causes of action alleged, and as the court has jurisdiction to try the one cause pleaded, it follows that the judgment appealed from should be affirmed, with costs, with leave to the defendant to withdraw demurrer and answer over in twenty days on' payment of costs in this court and in the court below,
Van Brunt, P. J., Rumsey, Ingraham and Parker, JJ., ■ concurred.
Judgment affirmed, with costs, and with leave to defendant .to withdraw demurrer and answer over in twenty days on payment of costs in this court and in the court below.